Citation Nr: 0841069	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-35 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
condition, to include as secondary to service-connected low 
back disability.  

2.  Entitlement to an increased evaluation for residuals, 
lumbar spine injury, currently evaluated as 20 percent 
disabling.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
traumatic injury of the knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to June 
1980 and from November 1990 to June 1991.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas (RO), which denied the benefits sought on 
appeal.

The Board observes that after an October 2007 statement of 
the case (SOC), and a 2007 rating decision denying an 
increased evaluation for the low back disability, the veteran 
submitted VA medical records and records from the Social 
Security Administration (SSA).  The SSA records, and the VA 
records dated prior to the November 2007 rating decision, are 
duplicates of evidence already addressed by the RO.  The VA 
records dated after the November 2007 rating decision do not 
address treatment for the low back or hips.  Therefore, these 
records do not require initial review by the RO and the Board 
may proceed to adjudicate the veteran's low back and 
bilateral hip claims. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for 
residuals of a traumatic injury of the knees, and entitlement 
to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
for residuals, lumbar spine injury, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The Board observes that an August 2008 rating decision denied 
a total rating based on individual unemployability (TDIU).  
Nevertheless, the veteran's subsequent testimony during an 
October 2008 videoconference hearing before the undersigned 
Acting Veterans Law Judge raises the issue of entitlement to 
a TDIU.  This new claim is referred to the RO for proper 
development and adjudication.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran has a chronic hip condition that is related to active 
duty or a service-connected disability.  

2.  The competent medical evidence does not show that the 
veteran's residuals, lumbar spine injury, result in 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  

3.  The competent medical evidence shows that the veteran has 
mild incomplete paralysis of the sciatic nerve, manifested by 
radiation of pain from the lumbar area to the right leg.

4.  The competent medical evidence shows that the veteran has 
mild incomplete paralysis of the sciatic nerve, manifested by 
radiation of pain from the lumbar area to the left leg.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip 
condition, to include as secondary to service-connected low 
back disability, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for a schedular evaluation in excess of 20 
percent for residuals, lumbar spine injury, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2008).

3.  The criteria for an evaluation of 10 percent for right 
side incomplete paralysis of the sciatic nerve have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2008).

4.  The criteria for an evaluation of 10 percent for left 
side incomplete paralysis of the sciatic nerve have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2006 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the November 2006 VCAA 
letter provided Dingess notice.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was provided an opportunity 
to set forth his contentions during the October 2008 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in December 2006 and September 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection 

The veteran contends that he has a bilateral hip condition, 
either as a result of service or caused or aggravated by his 
service-connected low back disability.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

The service medical records are negative for treatment or 
diagnosis of the hips.  As a result, the veteran's service 
medical records are evidence against his claim.  

Post-service VA treatment records show that the veteran 
complained of hip pain during the appeal period.  These 
records do not provide diagnoses relevant to the hips other 
than pain.  The veteran was provided VA examinations in 
December 2006 and September 2007.  During each examination, 
he complained of pain radiating from the low back to the 
hips.  Neither examination provides a diagnosis pertaining to 
the veteran's hips.  

The post-service medical records are also evidence against 
the claim.  Pain alone, without a diagnosed or identifiable 
underlying condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Moreover, the post-service 
medical records do not relate any of the veteran's complaints 
of pain to his service or his service-connected low back 
disability.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

To the extent that the veteran is able to observe pain, his 
opinions are outweighed by the competent medical evidence.  
Simply stated, the Board finds that the service medical 
records (showing no treatment or diagnosis of the hips) and 
the post-service medical records (containing no competent 
medical evidence of a bilateral hip condition, and no 
competent medical evidence linking the veteran's complaints 
of hip pain to service or a service-connected disability) 
outweigh his contentions.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a bilateral hip 
condition, to include as secondary to service-connected low 
back disability.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Increased Evaluation 

The veteran contends that his low back disability warrants a 
higher evaluation.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The General Rating Formula for Disease and Injuries of the 
Spine (General Rating Formula) assigns evaluations with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of the injury or disease.  Under this formula, a 40 
percent evaluation is for assignment upon a showing of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Note (1) to the General Rating Formula specifies that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
residuals, lumbar spine injury, based on the General Rating 
Formula.  However, the evidence does support a 10 percent 
award for each lower extremity due to neurological 
abnormalities under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The record contains numerous VA treatment records dated 
during the relevant appeal period.  These records reflect 
that the veteran complained of low back pain, but fail to 
show limitation of forward flexion of the thoracolumbar spine 
to 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Thus, they do not support an evaluation 
in excess of 20 percent for residuals, lumbar spine injury, 
under the General Rating Formula.  

The report of a December 2006 VA spine examination provides 
that the veteran complained of constant chronic back pain 
with flare-ups in colder weather.  He used a TENS unit and 
heat for some benefit.  On physical examination, he had 
forward flexion to 75 degrees with pain at 60 degrees.  The 
report notes that the veteran's pain was in the lumbar area 
and radiated to his legs.  There was no additional limitation 
of motion following repetitive use.  During flare-ups the 
veteran had an increase in pain but he could not estimate any 
additional loss in range of motion without conjecture.  

The report of a September 2007 VA spine examination provides 
that the veteran continued to complain of chronic back pain 
and used a TENS unit three times a week.  The pain 
occasionally radiated down each posterior thigh to the knee 
level.  Flare-ups resulted from forward bending activities 
and heavy lifting.  He denied additional weakness or 
restricted range of motion during flare-ups.  On physical 
examination, he had forward flexion to 60 degrees with pain 
at 40 degrees.  Following repetitive stress testing against 
resistance, forward flexion was limited to 40 degrees.  There 
was no additional weakness, fatigability or discoordination 
of the lumbar spine.  

The VA examination reports are also evidence against an 
evaluation in excess of 20 percent for residuals, lumbar 
spine injury, under the General Rating Formula as they fail 
to show limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  

The Board recognizes the veteran's complaints of low back 
pain.  As a lay person, he is not competent to provide an 
opinion requiring medical knowledge or a clinical examination 
by a medical professional, such as an opinion addressing 
whether a service-connected disability satisfies diagnostic 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu, supra.  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this 
case, however, the Board finds that the effects of pain 
reasonably shown by the record to be due to the veteran's 
service-connected low back disability are contemplated in the 
current 20 percent rating assigned to that condition.  The 
evidence simply does not show that pain, due to the service-
connected low back disability, has caused functional loss 
comparable to limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Significantly, 
the September 2007 VA examination found that even after 
repetitive use the veteran still had forward flexion to 40 
degrees.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown.

The VA examination reports do show that the veteran's low 
back pain radiates from the lumbar area to his legs.  In 
addition, the report of a May 2006 VA outpatient consultation 
notes that the veteran had some discomfort just below the 
iliac crest on the lateral left side.  The physician stated 
that this was probably due to the veteran's degenerative 
disc.  Overall, these reports warrant a 10 percent evaluation 
for each leg for mild incomplete paralysis of the sciatic 
nerve.  Diagnostic Code 8520.  As the pain is described as 
occasional and only to the knees, the Board finds that 20 
percent evaluations for moderate incomplete paralysis of the 
sciatic nerve are not warranted.  Id.

As the preponderance of the evidence is against a schedular 
evaluation in excess of 20 percent for residuals, lumbar 
spine injury, and against evaluations in excess of 10 percent 
for right side and left side incomplete paralysis of the 
sciatic nerve, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert; Ortiz.


ORDER

Service connection for a bilateral hip condition, to include 
as secondary to service-connected low back disability, is 
denied.  

A schedular evaluation in excess of 20 percent for residuals, 
lumbar spine injury, is denied.

An evaluation of 10 percent for right side incomplete 
paralysis of the sciatic nerve is granted, subject to the 
rules and regulations governing the award of monetary 
benefits. 

An evaluation of 10 percent for left side incomplete 
paralysis of the sciatic nerve is granted, subject to the 
rules and regulations governing the award of monetary 
benefits. 

REMAND


The issue of whether new and material evidence has been 
received to reopen a claim for service connection for 
residuals of a traumatic injury of the knees requires 
additional development pursuant to the VCAA.  Proper notice 
pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), has not 
been provided.  Correspondence dated in November 2006 and the 
October 2007 SOC failed to provide the adequate information 
as to this claim.  

During the course of this appeal, the veteran was not 
provided notice letters informing him of the basis for the 
prior denial and the evidence needed to reopen the claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, this 
issue must be remanded.  

With respect to the veteran's low back disability, the Court 
has repeatedly held that entitlement to an extra-schedular 
rating is "always part" of an increased rating claim.  See 
Brambley v. Principi, 17 Vet. App. 20, 23 (2003); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  During his videoconference 
hearing before the undersigned Acting Veterans Law Judge, the 
veteran testified that his service-connected low back 
disability renders him unemployable.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  The VA 
schedule of ratings will apply unless there are exceptional 
or unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  If exceptional circumstances are found, the 
matter must be referred to the Under Secretary for Benefits 
or the Director of Compensation and Pension Services for 
consideration of assignment of an extra-schedular evaluation.  
See 38 C.F.R. § 3.321(b)(1).

The Board finds that the evidence presents such an 
exceptional or unusual disability picture and thus that the 
RO should forward the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of the assignment of an extra-schedular 
rating.  In this regard, the Board notes that the Court has 
held that it is improper for the Board to consider, in the 
first instance, entitlement to an extra-schedular rating.  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. at 94 (1996)).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the veteran and 
his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter must also state the basis of 
the prior denial and indicate what 
evidence is necessary to substantiate 
that element or elements required to 
establish service connection that were 
found insufficient.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his low back 
disability.  The claims folder should 
be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed and all findings 
should be reported in detail.  Based on 
his or her review of the case, the 
examiner should offer an opinion as to 
the degree of functional loss 
attributable to the low back 
disability.  In doing so, the examiner 
must specifically state whether the 
veteran's low back disability is of 
such severity as to prevent the veteran 
from securing and following 
substantially gainful employment.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  Then, readjudicate the issues of 
whether new and material evidence has 
been received to reopen a claim for 
residuals of a traumatic injury of the 
knees, and entitlement to an 
extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) for residuals, 
lumbar spine injury.  If either part of 
the decision is adverse to the veteran, 
he and his representative should be 
provided an SSOC.  A reasonable period 
of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


